Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1,6,8 are allowed, with claim 1 being independent.

The prior art of record neither anticipates nor renders obvious the invention of Independent Claims 1, specifically wherein the combination of limitations claimed includes: 

the first power supply controls power feeding by the first power supply and the second power supply and feeding of welding wire by the wire feeding device, the wire feeding device feeds the welding wire at a speed equal to or higher than 5 meters per minute at which a tip end of the welding wire enters a concave melted portion formed in the base material by the arc generated between the welding wire and the base material, the tip end of the welding wire is surrounded by the concaved melted portion, and the arc is generated between the tip end and a bottom part as well as a side part of the concaved melted portion, and the power supply device changes a welding current flowing between the welding wire and the base material such that a frequency of the welding current is in a range from 10Hz to 1000Hz, an average current is 300A or larger and a current amplitude is 50A or higher.


The closest prior art is Shigo (or) as detailed in the previous Office Action.

Furthermore, Examiner finds no motivation to modify the prior art to obtain the claimed invention.

The amendment after final has been entered.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761